Citation Nr: 9909448	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  99-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



REMAND

The veteran had verified active duty from June 1943 to March 
1946 and from October 1951 to October 1969.  A certificate of 
death in the file reflects that the veteran died on 
July [redacted], 1998.  The appellant is his widow.

After this case was certified to the Board in March 1999, the 
Board received additional pertinent evidence from the RO, in 
the form of an amended death certificate.  However, neither 
the appellant nor her representative has waived the 
appellant's right to have the RO consider this evidence in 
the first instance.  Under these circumstances, a remand is 
warranted to allow the RO the opportunity to re-adjudicate 
her claim in light of such evidence.  38 C.F.R. §§ 19.9, 
19.31, 19.37(b) (1998).

This case is REMANDED for the following action:  

The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, taking into account the 
amended death certificate which was 
submitted to the Board.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued 
to the appellant and her representative.  

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by her until 
she receives further notice.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

